Exhibit 10x.

 

BRISTOL-MYERS SQUIBB COMPANY

 

Restricted Stock Units Agreement

 

This Restricted Stock Units Agreement (the “Agreement”) amends and supersedes
the Restricted Stock Units Agreement dated June 15, 2005, confirming the grant
on June 15, 2005 (the “Grant Date”) by Bristol-Myers Squibb Company, a Delaware
corporation (the “Company”), to James D. Robinson III (“Grantee”), of Restricted
Stock Units settleable solely in cash (the “Units”), including rights to
Dividend Equivalents as specified herein, subject to the terms, conditions and
restrictions set forth herein.

 

1. General. By accepting the grant of the Units, Grantee agrees to be bound by
all of the decisions and determinations of the Compensation and Management
Development Committee of the Company’s Board of Directors (the “Committee”) made
from time to time. The number of Units and other terms and conditions of the
Units are subject to adjustment in accordance with Section 8(b).

 

2. Grant Amount. Grantee shall receive 40,000 Units, equivalent in value to
approximately $1,000,000 based on the Fair Market Value of a share of the
Company’s common stock as of the Grant Date. “Fair Market Value” shall mean the
average of the high and low sale prices of a share of the Company’s common stock
on the New York Stock Exchange, Inc. composite tape on the date of measurement
or on any date as determined by the Committee and, if there were no trades on
such date, on the day on which a trade occurred next preceding such date.

 

3. Vesting Schedule. The Units, if not previously forfeited, will vest 50% on
the date of the 2007 Annual Meeting of Stockholders and 50% on the date of the
2008 Annual Meeting of Stockholders, if Grantee continues to serve as
non-executive Chairman of the Company through such date (the “Stated Vesting
Date”). In addition, if not previously forfeited, the Units will become vested
upon the occurrence of certain events relating to Termination of Service to the
extent provided in Section 4 hereof. The terms “vest” and “vesting” mean that
the Units have become non-forfeitable. If Grantee has a Termination of Service
prior to the Stated Vesting Date and the Units are not otherwise deemed vested
by that date, such Units will be immediately forfeited and cease to be
outstanding.

 

4. Account for Grantee. The Company shall maintain a bookkeeping account for
Grantee (the “Account”) reflecting the number of Units then credited to Grantee
hereunder as a result of such grant of Units and any crediting of additional
Units to Grantee pursuant to payments equivalent to dividends paid on Common
Stock under Section 8 hereof (“Dividend Equivalents”).

 

E-10-2



--------------------------------------------------------------------------------

5. Settlement. All Units granted hereunder, together with Units credited as a
result of Dividend Equivalents, will be settled in cash either in (i) one lump
sum payment or (ii) a number of installments, not more than ten, as specified in
writing by the Grantee on the Grant Date. The amount of cash payable at a given
settlement date will equal the Fair Market Value of one Unit multiplied by the
number of Units to be settled at that date. If installment payments are elected,
the amount of each installment shall be equal to the balance of the Units in the
Grantee’s account divided by the number of installments remaining to be paid
(including the installment in question). Such settlement shall occur (or
installments shall commence) upon Termination of Service by Grantee.

 

6. Nontransferability. Until Units become settleable in accordance with the
terms of this Agreement, Grantee may not transfer Units or any rights hereunder
to any third party other than by will or the laws of descent and distribution.

 

7. Termination Provisions. The following provisions will govern the vesting and
forfeiture of the Units that are outstanding at the time of Grantee’s
Termination of Service, unless otherwise determined by the Committee (subject to
Section 9(a) hereof):

 

  (a) Death, Disability or Cessation of Service as Chairman of the Board at the
request of the Board of Directors. In the event of Grantee’s Termination of
Service due to death, Disability (as defined below) or cessation of service as
Chairman of the Board at the request of the Board of Directors, all of the
outstanding Units will vest immediately, and such Units, together with any
then-outstanding Units that previously became vested, will be settled as
promptly as practicable thereafter.

 

  (b) Retirement and Other Terminations. In the event of Grantee’s Termination
of Service for any reason other than death, Disability or cessation of service
as Chairman of the Board at the request of the Board of Directors, including
termination due to Retirement, any then-outstanding Units not vested at the date
of Termination will be forfeited.

 

  (c) Certain Definitions. The following definitions apply for purposes of this
Agreement:

 

(i) “Disability” means Grantee’s physical or mental impairment which is expected
to be of long-duration and which renders Grantee unable to perform his or her
duties as a Director of the Company. Determination of Disability will be in the
sole discretion of the Board.

 

(ii) “Retirement” means a Termination of Service initiated by the Grantee after
age 65.

 

(iii) “Termination of Service” means the event by which Grantee ceases to be a
Director of the Company. If Grantee ceases to serve as Chairman but continues as
a Director, he will not be deemed to have had a Termination of Service
hereunder.

 

2



--------------------------------------------------------------------------------

8. Dividend Equivalents and Adjustments.

 

  (a) Dividend Equivalents. Dividend Equivalents will be credited on Units
(other than Units that, at the relevant record date, previously have been
settled or forfeited) and deemed reinvested in additional Units. Such crediting
shall be as follows, except that the Company may vary the manner of crediting
(for example, by crediting cash dividend equivalents rather than additional
Units) for administrative convenience:

 

(i) Cash Dividends. If the Company declares and pays a dividend or distribution
on Common Stock in the form of cash, then additional Units shall be credited to
Grantee’s Account in lieu of payment or crediting of cash dividend equivalents
equal to the number of Units credited to the Account as of the relevant record
date multiplied by the amount of cash paid per share in such dividend or
distribution divided by the Fair Market Value of a share of Common Stock at the
payment date for such dividend or distribution.

 

(ii) Non-Common Stock Dividends. If the Company declares and pays a dividend or
distribution on Common Stock in the form of property other than shares of Common
Stock, then a number of additional Units shall be credited to Grantee’s Account
as of the payment date for such dividend or distribution equal to the number of
Units credited to the Account as of the record date for such dividend or
distribution multiplied by the fair market value of such property actually paid
as a dividend or distribution on each outstanding share of Common Stock at such
payment date, divided by the Fair Market Value of a share of Common Stock at
such payment date.

 

(iii) Common Stock Dividends and Splits. If the Company declares and pays a
dividend or distribution on Common Stock in the form of additional shares of
Common Stock, or there occurs a forward split of Common Stock, then a number of
additional Units shall be credited to Grantee’s Account as of the payment date
for such dividend or distribution or forward split equal to the number of Units
credited to the Account as of the record date for such dividend or distribution
or split multiplied by the number of additional shares of Common Stock actually
paid as a dividend or distribution or issued in such split in respect of each
outstanding share of Common Stock.

 

  (b) Adjustments. The number of Units credited to Grantee’s Account shall be
appropriately adjusted, in order to prevent dilution or enlargement of Grantee’s
rights with respect to Units or to reflect any changes in the number of
outstanding shares of Common Stock resulting from a Stock Adjustment Event,
taking into account any Units credited to Grantee in connection with such event
under Section 8(a) hereof. For this purpose, a “Stock Adjustment Event” shall be
a merger, consolidation, reorganization, recapitalization, stock split or other
change in corporate structure or capitalization affecting the Company’s common
stock.

 

3



--------------------------------------------------------------------------------

  (c) Risk of Forfeiture and Settlement of Units Resulting from Dividend
Equivalents and Adjustments. Units which directly or indirectly result from
Dividend Equivalents on or adjustments to a Unit granted hereunder shall be
subject to the same risk of forfeiture as applies to the granted Unit and will
be settled at the same time as the granted Unit.

 

9. Miscellaneous.

 

  (a) Binding Agreement; Written Amendments. This Agreement shall be binding
upon the heirs, executors, administrators and successors of the parties. This
Agreement constitutes the entire agreement between the parties with respect to
the Units, and supersedes any prior agreements or documents with respect to the
Units. No amendment or alteration of this Agreement which may impose any
additional obligation upon the Company shall be valid unless expressed in a
written instrument duly executed in the name of the Company, and no amendment,
alteration, suspension or termination of this Agreement which may materially
impair the rights of Grantee with respect to the Units shall be valid unless
expressed in a written instrument executed by Grantee.

 

  (b) No Promise of Continued Service as Chairman or Director. The Units and the
granting thereof shall not constitute or be evidence of any agreement or
understanding, express or implied, that Grantee has a right to continue as
Chairman or a Director of the Company for any period of time, or at any
particular rate of compensation.

 

  (c) Governing Law. The validity, construction, and effect of this Agreement
shall be determined in accordance with the laws (including those governing
contracts) of the State of New York, without giving effect to principles of
conflicts of laws, and applicable federal law.

 

  (d) Taxes. Grantee shall be responsible for any income taxes and other taxes
resulting from the grant, vesting or settlement of Units.

 

  (e) Statements. An individual statement of each Grantee’s Account will be
issued to Grantee at such times as may be determined by the Company. Such a
statement shall reflect the number of Units credited to Grantee’s Account, the
Fair Market Value of the Units at the end of the period covered by the
statement, transactions therein during the period, and other information deemed
relevant by the Company. Such a statement may be combined with or include
information regarding other plans and compensatory arrangements. Grantee’s
statements shall be deemed a part of this Agreement, and shall evidence the
Company’s obligations in respect of Units, including the number of Units
credited as a result of Dividend Equivalents (if any). Any statement containing
an error shall not, however, represent a binding obligation to the extent of
such error, notwithstanding the inclusion of such statement as part of this
Agreement.

 

4



--------------------------------------------------------------------------------

  (f) Unfunded Obligations. The grant of the Units and any provision for
distribution in settlement of Grantee’s Account hereunder shall be by means of
bookkeeping entries on the books of the Company and shall not create in Grantee
any right to, or claim against any, specific assets of the Company, nor result
in the creation of any trust or escrow account for Grantee. With respect to
Grantee’s entitlement to any distribution hereunder, Grantee shall be a general
creditor of the Company.

 

  (g) Notices. Any notice to be given the Company under this Agreement shall be
addressed to the Company at its principal executive offices, in care of the
Corporate Secretary, and any notice to the Grantee shall be addressed to the
Grantee at Grantee’s address as then appearing in the records of the Company.

 

  (h) Stockholder Rights. Grantee shall not have any rights with respect to
Units (including voting rights) covered by this Agreement.

 

IN WITNESS WHEREOF, Bristol-Myers Squibb Company has caused this Agreement to be
executed by the director signing below thereunto duly authorized.

 

Bristol-Myers Squibb Company By:  

/s/ Lewis B. Campbell

--------------------------------------------------------------------------------

    Lewis B. Campbell    

Chair of the Compensation and Management

Development Committee

    Date: July 12, 2005

 

I hereby agree to the foregoing terms and conditions and accept the grant of the
restricted stock units subject thereto.

 

/s/ James D. Robinson III

--------------------------------------------------------------------------------

James D. Robinson III

Non-Executive Chairman of the Board

Date: July 13, 2005

 

5